Title: From John Adams to United States Senate, 2 March 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States March 2d. 1801.

I nominate William Hammond Dorsey Esqr to be judge of the Orphans court in the County of Washington in the District of Columbia.
John Peter to be register of Wills for the same County.
John Herbert Esqr. to be Judge of the Orphans Court for the County of Alexandria.
Clion Moore Esqr of Alexandria to be Register of wills for that County.
The Hon. Thomas Sim Lee
The Hon Tristram Dalton
The Hon Benjamin Stoddert
The Hon Uriah Forest
Daniel Carroll
John Mason
James Barry
Thomas Beall Esquires
William Thornton
Daniel Reintzell
Robert Brent
Thomas Peter
William Marbury
Thomas Addison
John Laird
Richard Forrest
Cornelius Cunningham
Marsham Waring
John Threlkeld
Lewis Deblois
William Hammond Dorsey
Joseph Sprig Belt
Abraham Boyd Esquires
to be justices of the peace for the county of Washington in the district of Columbia.
William Fitzhugh
Robert Townsend Hooe
Richard Conway
Charles Alexander
George Gilpin
Frances Peyton
George Taylor
Dennis Ramsay
Simon Summers
John Potts
Jonah Thompson
William Harper
Jonathan Swift
Abraham Faw
Charles Alexander Jun.
John Herbert
Cuthbert Powell
Jacob Houghman
Cleon Moore Esquires
to be justices of the peace for the County of Alexandria.
Samuel Hanson of Samuel to be Notary public for Washington and Henry Moore to be Notary public for Alexandria County.
John Adams